Comstock, J.
Appellee recovered judgment for personal injuries sustained by him while in the employ of appellant. The complaint was based upon the second subdivision of section one of the employers’ liability act (Acts 1893, p. 294, §8017 Burns 1908).
A demurrer to the complaint for want of facts was overruled, and appellants answered by general denial. The ruling on the demurrer is one of the errors assigned.
The statute upon which the complaint is based having been held unconstitutional as to private corporations by the Supreme Court, said ruling was erroneous. Bedford Quarries *343Co. v. Bough (1907), 168 Ind. 671, 14 L. R. A. (N. S.) 418; Standard Cement Co. v. Minor (1908), ante, 231.
Judgment reversed, with instructions to sustain appellant’s demurrer to the complaint.